Citation Nr: 9913265	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1962 to 
December 1963.

This appeal arises from a rating decision of December 1997 
from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had a personality disorder during service.

2.  The veteran did not have a psychiatric disease in 
service.

3.  There is no evidence of psychoses within one year of 
discharge from service.

4.  The is no competent evidence that relates any current 
psychiatric disorder to service.

5.  There is no evidence of hypertension in service or within 
one year of discharge from service.

6.  The veteran does not have a service connected disability 
that can be the proximate cause of hypertension.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disability is not well grounded.   38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309(a) (1998).  

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (1998).  Personality disorders are of preservice 
origin and are not considered diseases or injuries.  
38 C.F.R. § 3.303(c) (1998).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection may also be granted for a disability that 
is the proximate result of or due to a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  

Where a veteran served continuously for ninety (90) days or 
more and hypertension or psychoses become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

Psychiatric disorder

A clinical record cover sheet indicates that the veteran was 
admitted to an Air Force hospital in June 1963 for one day 
due to motion and air sickness manifested by nausea and 
vomiting.  A December 1963 Report of Board of Medical Survey 
indicates that the veteran apparently had an extreme anxiety 
reaction in June 1963 on a commercial airliner.  In November 
1963, the veteran was admitted to a service hospital.  A 
December 1963 Report of Board of Medical Survey states "[i]t 
is felt that he is suffering from a longstanding personality 
disorder."  The diagnosis was schizoid personality.  The 
report notes that his condition existed prior to enlistment 
and was not aggravated by service.  

The veteran was determined to have a personality disorder 
during service.  The service determined that the personality 
disorder existed prior to service.  Additionally, the 
provisions of 38 C.F.R. § 3.303(c) (1998) provide, by 
regulation, that personality disorders are of preservice 
origin.  Therefore, a personality disorder existed prior to 
service.  38 C.F.R. § 3.304(b) (1998). 

The veteran's personality disorder was first noted during 
service and the service department indicated that there was 
no aggravation.  38 C.F.R. § 3.306(a) (1998).  While the 
finding that there was no aggravation of the personality 
disorder during service was conclusory, the provisions of 
38 C.F.R. § 3.303(c) (1998) stipulate that personality 
disorders are not diseases or injuries.  The service medical 
records do not show that any other psychiatric diagnoses were 
established during service.  Since only a personality 
disorder was diagnosed during service, the veteran was not 
diagnosed with a psychiatric disease during service.  
Therefore, a psychiatric disease was not incurred in or 
aggravated by service.  38 C.F.R. § 3.303. 3.304(b), 3.306(a) 
(1998).

The report of an October 1997 Department of Veterans Affairs 
(VA) examination notes an Axis I assessment of major 
depression.  The veteran indicated to the examiner that 
nothing happened in service to cause his current emotional or 
mental problems.  The examination report does not indicate 
that the currently diagnosed depression is related to 
service.  There is no evidence in the record which indicates 
that the veteran's current psychiatric problems are related 
to service.  38 C.F.R. § 3.303(d) (1998).

There is no competent evidence of psychoses within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

The veteran claims that his personality disorder was 
aggravated during service.  However, as noted above, 
personality disorders are not psychiatric diseases and there 
is no competent evidence that shows a psychiatric disease 
during service.  The veteran's assertions are not probative 
since as a lay person, he is not considered competent to 
offer an opinion as to medical diagnosis or causation.  See 
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 
5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Id.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  The veteran did not have a psychiatric disease in 
service.  There is also no evidence of psychoses within one 
year of discharge from service.  There is also no competent 
evidence of a nexus, either in the medical evidence or 
through the use of statutory and regulatory presumptions, 
between any current psychiatric disorder and service.  
Accordingly, the claim is not well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Hypertension

The service medical records do not show hypertension in 
service.  Accordingly, there is no evidence of hypertension 
during service.  There is no evidence in the record that 
relates any current hypertension to service.  38 C.F.R. 
§ 3.303 (1998).  

There is no evidence of hypertension within one year of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).  

As noted above, the veteran's psychiatric disorder is not 
service connected and there is no competent evidence in the 
record linking the veteran's hypertension to his psychiatric 
problems.  There are no other service connected disabilities.  
Therefore, the veteran's hypertension cannot be due to or 
related to a service connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran claims that his hypertension is related to his 
psychiatric problems.  However, as noted above, this is not 
supported by the record.  The veteran's assertion is not 
probative since as a lay person, he is not considered 
competent to offer an opinion as to medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.  Additionally, 
the veteran does not have any service connected disabilities.

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no evidence of hypertension in service 
or within one year of discharge from service.  There is also 
no competent evidence of a nexus, either in the medical 
evidence or through the use of statutory and regulatory 
presumptions, between any current hypertension and service, 
or a service connected disability.  Accordingly, the claim is 
not well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992), Caluza v. Brown, 7 Vet.App. 498 (1995).  


Not well grounded claims denied

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claims for service 
connection for a psychiatric disability and hypertension are 
denied as being not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


ORDER

1.  Service connection for a psychiatric disability is 
denied.
2.  Service connection for hypertension is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

